Award for temporary disability. This appeal raises the question of the wage rate, which was fixed upon the basis of a $20.66 weekly wage. The employer’s statement of injury stated claimant’s weekly wage to be $37.50. He had earned $391.51 during the preceding year, having worked part time for eighteen weeks. The business of the employer was not seasonal. Proof was given as to the wages paid an employee of the same class working substantially the whole of the preceding year who earned $1,072.67. The Board fixed the wages under subdivision 2 of section 14 of the Workmen’s Compensation Law. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.